Filed 6/3/22 Marriage of Cunningham CA2/6
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re Marriage of JENNIFER                                  2d Civil No. B313700
and JOHN PAUL                                             (Super. Ct. No. D372438)
CUNNINGHAM.                                                  (Ventura County)


JOHN PAUL CUNNINGHAM,

     Appellant,

v.

JENNIFER CUNNINGHAM,

     Respondent;

VENTURA COUNTY
DEPARTMENT OF CHILD
SUPPORT SERVICES,

     Respondent.


           John Paul Cunningham appeals from the trial court’s
order modifying a prior child support order. He contends: (1) the
court lacked authority to reduce the amount of income imputed to
his ex-wife, Jennifer Cunningham, for purposes of recalculating
his child support payments, (2) the court violated his due process
rights because it did not provide notice that it would reduce the
amount of her imputed income, and (3) substantial evidence does
not support the modified order. We affirm.
            FACTUAL AND PROCEDURAL HISTORY
            John and Jennifer1 married in 1997. They had four
children together. The two separated in 2015, and divorced in
2019. In the judgment of dissolution the trial court imputed
$5,000 in monthly income to Jennifer for purposes of calculating
John’s child support payments.
            In 2021, Jennifer requested an order modifying
John’s monthly child support payments based on his change in
employment and his decreased custody of their daughter. At the
hearing on that request, Jennifer testified about her monthly
income and expenses. She said that she “ha[d] been on Social
Security Disability since January of 2000 and [had] not had a job
since.” She suffers from rheumatoid arthritis, fibromyalgia, and
a degenerative disc disease, all of which have “gotten worse every
year.” Her arthritis has spread, and the inflammation markers
in her blood have been high lately.
            During closing arguments, John argued that Jennifer
“should be imputed the $60,000 income.” He pointed out that she
did not request that the income not be imputed to her, and there
was “no evidence that she [could not] earn that money anymore.”
He also argued that there had been “no change of circumstances
whatsoever regarding [Jennifer’s] disability since . . . judgment
was entered” in 2019.

      1 We   use the parties’ first names for clarity.


                                   2
             After taking the matter under submission, the trial
court issued a modified child support order. In the order the
court found that John’s monthly gross income had increased from
$20,833 to $23,664 while Jennifer’s had decreased from $5,000 to
$3,393. Based on those changes the court increased John’s
payments by $403, from $2,188 to $2,591 per month.
                           DISCUSSION
                Authority to reduce imputed income
             John first contends the trial court lacked authority to
reduce the amount of income imputed to Jennifer when it
modified the child support order. John is wrong.
             A request to modify a child support order, like the
one filed by Jennifer, “put[s] modification in general [at] issue[,]
and authorizes the court ‘to either increase or decrease the
payments to meet the equities of the situation.’” (In re Marriage
of O’Connell (1992) 8 Cal.App.4th 565, 575.) The court does this
by “consider[ing] the complete picture of both parents’ incomes
and expenses[,] as well as the relative times of custody.” (Ibid.)
It may also consider a parent’s earning capacity if doing so is
“consistent with the best interests of the children, . . . the overall
welfare and developmental needs of the children, and the time
that parent spends with the children.” (Fam. Code, § 4058, subd.
(b).) That is what the trial court did here.
                 Notice of reduced imputed income
             John next contends his due process rights were
violated because he “was not given any prior notice that the trial
court might, on its own motion, make a finding [Jennifer] is
unemployable and [that] the imputation [of income to her] no
longer applies.” But John did not object about lack of notice at




                                  3
the hearing. His contention is therefore forfeited. (In re
B. G. (1974) 11 Cal.3d 679, 689.)
             It also fails on the merits. “The fundamental
requirement of due process is the opportunity to be heard ‘at a
meaningful time and in a meaningful manner.’ [Citations.]”
(Mathews v. Eldridge (1976) 424 U.S. 319, 333.) Here, John had
notice of Jennifer’s request to modify the child support order. He
also had notice that the trial court could reevaluate Jennifer’s
income at that hearing: When the judgment of dissolution was
entered in 2019, the court provided him with a “Notice of Rights
and Responsibilities,” which told him that the child support order
could be modified based on any changes to the income of one or
both parents. And at the hearing on Jennifer’s request he
questioned her about her income, expenses, and earning capacity,
and presented arguments about how much income should be
imputed to her. He thus had the opportunity to be heard at a
meaningful time and in a meaningful manner.
           Evidence supporting reduced imputed income
             Finally, John contends there was insufficient
evidence to modify the child support order. We disagree.
             “We review a child support order for abuse of
discretion.” (In re Marriage of Alter (2009) 171 Cal.App.4th 718,
730.) “In so doing, we determine ‘“whether the court’s factual
determinations are supported by substantial evidence.”’” (Ibid.)
“Evidence is ‘substantial’ . . . if it is of ponderable legal
significance, reasonable in nature, credible, and of solid value.”
(Consolidated Irrigation Dist. v. City of Selma (2012) 204
Cal.App.4th 187, 201 (Consolidated Irrigation).)
             Substantial evidence supports the trial court’s
modification of the child support order. As the party who




                                4
requested the modification, Jennifer bore the burden of showing
that her circumstances had changed such that reducing the
amount of income imputed to her was warranted. (In re Marriage
of Cryer (2011) 198 Cal.App.4th 1039, 1054.) She testified that
her disabilities had gotten worse since the judgment of
dissolution was entered in 2019. The trial court found that
testimony credible. And John has not shown that “that testimony
[was] incredible on its face or inherently improbable.”
(Consolidated Irrigation, supra, 204 Cal.App.4th at p. 201.) We
must thus uphold the trial court’s determination that less income
should be imputed to Jennifer. (See In re Marriage of Mix (1975)
14 Cal.3d 604, 614 [testimony of single witness satisfies
substantial evidence standard].)
                           DISPOSITION
             The trial court’s order modifying John Paul
Cunningham’s child support payments (entered on June 2, 2021,
and amended to correct clerical errors on August 4, 2021) is
affirmed. Respondents Jennifer Cunningham and the Ventura
County Department of Child Support Services shall recover their
costs on appeal.
             NOT TO BE PUBLISHED.



                                   TANGEMAN, J.


We concur:



             GILBERT, P. J.        YEGAN, J.



                               5
                 William R. Redmond, Judge

              Superior Court County of Ventura

               ______________________________


           The Law Offices of Anthony Ukran and Anthony
Ukran for Appellant.
           Jennifer Cunningham, in pro. per., for Respondent
Jennifer Cunningham.
           Rob Bonta, Attorney General, Cheryl L. Feiner,
Assistant Attorney General, Gregory D. Brown and Jacquelyn Y.
Young, Deputy Attorneys General, for Respondent Ventura
County Department of Child Support Services.